Citation Nr: 9910683	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-41 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted a claim by the veteran 
seeking entitlement to service connection for PTSD, assigning 
a 10 percent disability rating.  Subsequently, in a January 
1997 decision, the RO granted the veteran an increased rating 
to 30 percent for his PTSD.


REMAND

The veteran contends, in essence, that he was entitled to an 
original disability rating in excess of 10 percent and is 
currently entitled to a disability rating in excess of 30 
percent for his service-connected PTSD.

The veteran's accredited representative, in its February 1999 
Statement of Accredited Representative in Appealed Case, VA 
Form 646, argued that this case should be remanded back to 
the RO due to evidentiary deficiencies.  The Board agrees.

The VA has a duty to assist the veteran once his claim is 
found to be well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one which is meritorious on 
its own or capable of substantiation.  It need not be 
conclusive, but only plausible.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The veteran's claim for an increased 
original disability rating in this case is shown to be well 
grounded.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) 
(where a veteran appeals the RO's initial assignment of a 
rating, for a service-connected disorder, that constitutes 
less than a complete grant of benefits permitted under the 
rating schedule, he has established a well-grounded claim).  
The VA also has a duty to obtain all pertinent medical 
records which have been called to its attention by the 
veteran and by the evidence of record.  Culver v. Derwinski, 
3 Vet. App. 292 (1992).

In this case, the Board notes that the most recent medical 
evidence in the claims file are VA outpatient records dated 
up to September 1996.  However, the veteran, during his 
December 1996 personal hearing at the RO, testified that he 
was regularly being seen for group and individual therapy 
with a Dr. Ward.  He should be requested to provide copies of 
these records or, alternatively, to provide the RO with the 
necessary information and releases so that the RO may attempt 
to obtain them.

The Board notes that the most recent VA psychiatric 
examination report is dated November 1995.  Since the time of 
that report, the diagnostic codes and provisions relating to 
mental disorders, including PTSD, were amended, effective 
November 7, 1996.  38 C.F.R. §§ 4.125 through 4.132 (1996); 
61 Fed.Reg. 52695-52702 (Oct. 8, 1996).  The United States 
Court of Appeals for Veterans Claims (formerly United States 
Court of Veterans Appeals) has held that, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of the VA to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Because Congress has not provided otherwise in this 
particular instance, the Board concludes that the veteran 
should be afforded the opportunity to undergo a new 
examination and have his claim reviewed under the most 
favorable of the applicable rating criteria.  Id.  This is 
especially true since the most recent VA examination report 
is more than 3 years old and does not provide an overall 
Global Assessment of Functioning (GAF) score, the latter of 
which is currently an integral part of a VA psychiatric 
examination.

Finally, the Board finds that the most recent RO rating 
decision and Supplemental Statement of the Case in the claims 
file, dated August 1998, inexplicably frames the current 
issue on appeal as "new and material evidence to reopen 
claim for increased evaluation for service connected 
posttraumatic stress disorder" and holds that new and 
material evidence was not submitted.  Obviously, since the 
veteran properly appealed the initial grant of service 
connection and assignment of a disability evaluation for his 
PTSD, the current matter on appeal is not a "reopened" 
claim and has nothing to do with the "new and material 
evidence" analysis.  Because of this erroneous framing and 
analysis of the issue on appeal, and the confusion that it 
may cause, the veteran should be issued a updated 
Supplemental Statement of the Case that provides the 
pertinent laws and regulations upon which the RO relied for 
its decision and a full rationale for all determinations 
made.  The issuance of the Supplemental Statement of the Case 
should occur after the above development has been completed 
and the RO has reviewed the case.

The Board reminds the RO that, in this case, the veteran 
appealed the initial grant of a 10 percent disability rating, 
as part of his original claim seeking entitlement to service 
connection for PTSD.  His appeal is not a new claim seeking 
an increased disability rating.  Fenderson v. West, No. 96-
94, slip op. at 7  (U.S. Vet. App. Jan. 20, 1999) (citing 
Suttman v. Brown, 5 Vet. App. 127, 136  (1993) (claim for 
increase "based upon facts different from the prior final 
claim"); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32  
(1992) (in claim for increased rating "veterans claim that 
his service-connected disability has undergone an increase in 
severity since that prior claim")).  A main distinction 
between these two types of claims is that, in a claim seeking 
an increased disability rating, the current level of 
disability is of primary importance.  Id. at 8 (citing 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994)).  This rule is 
not applicable when the appeal concerns the initial 
assignment of a disability rating; in these instances, 
appeals should be decided based on the evidence of record at 
the time of the initial evaluation.  However, for both types 
of claims, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 9.  In this regard, for claims 
seeking entitlement to disability compensation, the effective 
date of a disability rating is the date of receipt of claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i)  (1998).  Thus, in its review of this case, 
the RO must not only determine whether the veteran is 
currently entitled to a disability rating in excess of 30 
percent for his service-connected PTSD, but also whether he 
was entitled to a disability rating in excess of 10 percent 
at any time from the initial grant of service connection 
(August 25, 1995) to the time when the 30 percent rating was 
given effect (October 1, 1996).

In light of the above, the Board finds that further medical 
development is necessary prior to its adjudication of this 
case.

Accordingly, to ensure full compliance with due process 
requirements and to fulfill the VA's duty to assist, the case 
is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected PTSD, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records (not 
already in the claims folder), should 
then be requested.  In particular, 
individual and group therapy records from 
a Dr. Ward should be obtained.  If the 
veteran has copies of said records in his 
possession, he can submit them himself if 
he so chooses.  All records obtained 
should be added to the claims folder.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
The claims folder must be made available 
to the examiner prior to the examination 
so that he or she may review pertinent 
aspects of the veteran's history.  All 
clinical findings should be reported in 
detail.  Such tests as the examining 
physician deems necessary should be 
performed.

The examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
veteran's service-connected PTSD.  
Specifically, the examiner is to 
determine the impairment in the veteran's 
ability to perform self-care and to 
converse.  Other factors to be evaluated 
include the presence of a depressed mood; 
anxiety; suspiciousness; chronic sleep 
impairment; memory loss; flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; existence and 
frequency of panic attacks; difficulty 
understanding complex commands; impaired 
judgment; impaired abstract thinking; and 
difficulty in establishing and 
maintaining effective work and social 
relationships.  If manifested, the 
severity of each symptom should be 
explained.  Overall, the examiner is to 
render an opinion as to the overall 
social and occupational impairment caused 
solely by the veteran's PTSD.  Based upon 
a review of the record and the 
examination, the examiner should provide 
a Global Assessment of Functioning (GAF) 
score provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, indicating the level of 
impairment produced by the service-
connected PTSD.  It is imperative that 
the examiner also provide a definition of 
the GAF score for purposes of due process 
under Thurber v. Brown, 5 Vet. App. 119 
(1993).

3.  After the above actions have been 
completed, the RO should review the 
veteran's claim of entitlement to an 
increased original disability rating for 
PTSD, with consideration of all the 
evidence of record.  Both the old and 
amended regulations pertaining to PTSD 
should be considered pursuant to Karnas, 
supra; 38 C.F.R. § 4.132, DC 9411 (1996); 
38 C.F.R. § 4.130, DC 9411  (1998).  In 
addition, the applicability of a "staged 
rating" should be considered pursuant to 
Fenderson v. West, No. 96-94, slip op. at 
7  (U.S. Vet. App. Jan. 20, 1999).

4.  If the determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations, including a full citation of 
the amended rating regulations pertaining 
to PTSD.  This document should include 
detailed reasons and bases for the 
decisions reached.  The veteran and his 
representative should be afforded the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to develop the medical evidence.  
No action is required of the veteran until he receives 
further notice; however, he is free to submit additional 
evidence in support of his claim while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141  (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



